Exhibit 99.1 Frontier Communications 3 High Ridge Park Stamford, CT 06905 www.frontier.com Frontier Communications Corporation to Participate in Investor Conference Stamford, Conn. – September 13, 2011 – Frontier Communications Corporation (NYSE:FTR) is scheduled to participate in the Goldman Sachs 20th Annual Communacopia Conference in New York, NY.Maggie Wilderotter, Chairman and Chief Executive Officer and Donald Shassian, Executive Vice President and Chief Financial Officer, are scheduled to present on Tuesday, September 20, 2011 at 1:40 p.m. Eastern Time. A live webcast of the presentation will be available at www.frontier.com on the Investor Relations page under “Webcasts & Presentations.” About Frontier Communications Frontier Communications Corporation (NYSE: FTR) offers voice, High-Speed Internet, satellite video, wireless Internet data access, data security solutions, bundled offerings, specialized bundles for small businesses and home offices, and advanced business communications for medium and large businesses in 27 states and with approximately 14,900 employees based entirely in the USA.More information is available at www.frontier.com and www.frontier.com/ir. INVESTOR CONTACTS: MEDIA CONTACT: David Whitehouse Gregory Lundberg Brigid Smith SVP & Treasurer Assistant Treasurer & Investor Relations AVP Corp. Communications (203) 614-5708 (203) 614-5044 (203) 614-5042 david.whitehouse@ftr.com greg.lundberg@ftr.com brigid.smith@ftr.com ###
